Per Curiam.
Jaquan Ricardo Saez appeals multiple sentences imposed after pleading nolo con-tendere to five felonies and two misdemeanors. We find merit in only one of his arguments: the written sentencing order on Count III conflicts with the trial court’s oral pronouncement at sentencing. Therefore, we reverse in part.
“[A] court's oral pronouncement of a sentence controls over the written sentencing document.” Williams v. State, 957 So.2d 600, 603 (Fla. 2007). At the sentencing hearing, the trial court informed Saez, “You get credit for nine hundred eighty days that you have in already.” The sentencing orders- on all counts except Count III properly reflect credit for the time served.
Consequently, we reverse and remand with directions to the trial court to correct the written sentencing document for Count III to reflect the oral pronouncement.

Affirmed, in part, reversed in part, and remanded with instructions.

Ciklin, G. J., Levine and Forst, JJ., concur.